Citation Nr: 0116394	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

In a rating decision dated in October 1968, the Regional 
Office (RO) denied the veteran's claim for service connection 
for an ulcer.  He was notified of this decision and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  Recently, he submitted 
additional evidence seeking to reopen his claim for service 
connection for a stomach condition.  By letter dated in 
December 1999, the RO informed the veteran that new and 
material evidence sufficient to reopen his claim for service 
connection for ulcers had not been submitted.  The veteran 
filed a timely appeal to the Board of Veterans' Appeals 
(Board) which, in February 2001, remanded the claim to the RO 
so the veteran could be afforded the opportunity to testify 
at a hearing before one of its members at the RO.  The 
veteran subsequently withdrew his request for this type of 
hearing, and accepted a videoconference hearing before the 
undersigned.  This hearing was conducted in April 2001.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1968, 
the RO denied the veteran's claim for service connection for 
ulcers.

2.  The evidence added to the record since the October 1968 
RO determination is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
has a stomach disorder, to include peptic ulcer disease, that 
is related to service, when considered alone or together with 
all the evidence, both new and old, and has no significant 
affect upon the facts previously considered.  


CONCLUSION OF LAW

The evidence received since the October 1968 rating decision, 
which is final, is not new and material, and the claim for 
service connection for a stomach disability, to include 
peptic ulcer disease, is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  

Where a veteran served 90 days or more during a period of war 
and ulcer disease becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In the present 
appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for ulcers 
in October 1968.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
describe the evidence which was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim. Id.

The old evidence 

The service medical records are negative for complaints or 
findings concerning a stomach disability, to include an 
ulcer.  On the separation examination in December 1954, a 
clinical evaluation of the abdomen and viscera was normal.

The veteran submitted a claim for service connection for 
ulcers in September 1968.  He stated that he was treated for 
ulcers in service in 1953.  He listed treatment for ulcers 
from a Dr. Price Sewell in March 1965, and treatment for 
ulcers in a hospital in June 1965.

In a statement dated in September 1968, Dr. Sewell reported 
that he had treated the veteran for symptoms of burning pain 
in the epigastrium, nausea and vomiting.  It was noted that 
the veteran related that these symptoms had had their onset 
in 1953.  It was noted that an upper gastrointestinal series 
in March 1965 showed a duodenal ulcer.  The pertinent 
diagnosis was duodenal ulcer.

The RO decision 

By rating action dated in October 1968, the RO denied the 
veteran's claim for service connection for duodenal ulcer.  
It was noted that there was no record of any treatment in 
service for ulcers, and no diagnosis of ulcers was made for 
many years following the veteran's discharge from service.  

The additional evidence 

Medical records dated from 1960 to 1966 from the veteran's 
employer have been associated with the claims folder.  These 
records reflect that the veteran was seen for complaints of 
an upset stomach on several occasions beginning in 1962.  An 
entry dated in 1966 discloses that the veteran requested a 
pass because he had "ulcers or something."  He was advised 
to see a physician.  It was reported in September 1966 that 
the veteran had been in the hospital for four days for X-
rays, and that no ulcer was found.

A physician's report dated in October 1966 is of record.  
This indicates that the veteran was treated beginning in 
September 1966 for duodenal ulcer.  It was noted that the 
veteran had been hospitalized in September 1966 for duodenal 
ulcer.  The report stated that an X-ray study had shown a 
duodenal ulcer.

During a private psychological evaluation in March 1991, the 
veteran complained of gastrointestinal distress.  

A Social Security Administration determination dated in 
December 1991 makes no reference to any stomach complaints, 
including an ulcer.

The veteran was afforded a general medical examination by the 
VA in November 1997.  He related a history of peptic ulcer 
disease diagnosed in 1962.  He stated that he had had no test 
or follow-up since that time.  Following an examination, the 
diagnosis was history of duodenal ulcer.  

Analysis

The evidence received since the October 1968 rating decision 
includes records of the veteran's medical treatment from his 
employer beginning in 1960, as well as other private medical 
records, a VA examination and his testimony at hearings at 
the RO and before the undersigned.  The medical records 
merely confirm that the veteran has an ulcer that was 
initially manifested many years after service.  This was 
known at the time of the October 1968 RO decision.  The Board 
acknowledges that the veteran testified at both hearings that 
he received treatment for stomach complaints in service and 
shortly after his separation from service.  (See, e.g., April 
17, 2001 hearing transcript, at pages 3, 6.)  In Justus v 
Principi, 3 Vet. App. 510, (1992), the United States Court of 
Veterans Appeals set forth the general principle that the 
Board must presume the credibility of testimony for 
determining whether such evidence is new and material.  The 
Court has also observed, however, that there is an exception 
to this principle where the testimony concerns a matter 
beyond the party's competence or is inherently incredible.  
While the veteran is clearly competent to testify as to 
treatment he received, the fact remains that his testimony is 
contradicted by the evidence of record.  Contrary to his 
assertions, the service medical records fail to show that the 
veteran received any treatment for stomach complaints during 
service.  The Board finds, accordingly, that his testimony as 
to the onset of his ulcer is not credible.  Neither the 
medical evidence nor his testimony provides a basis on which 
it may be concluded that the additional evidence is new and 
material so as to reopen the veteran's claim for service 
connection for a stomach disability, to include peptic ulcer 
disease.

In summary, the Board finds that the evidence submitted since 
the RO's determination of October 1968, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for a stomach disorder, to include peptic ulcer 
disease.  

The Board concludes that the VA has met its duty to assist 
the veteran in the development of the issues on appeal under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The Board observes that recently 
enacted legislation has eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent his claim, and expanded the 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

By letter dated in February 2001, the RO advised the veteran 
that he had to submit new and material evidence.  "New" 
evidence was defined as evidence submitted to the VA for the 
first time, but not evidence that merely confirms a diagnosis 
of a condition previously reported by another physician.  
"Material" evidence was defined as relating specifically to 
the issue raised.  The letter indicated that evidence is not 
material if it related to the current status of a condition 
for which service connection had been previously denied.  To 
be material, the evidence must relate to the status of the 
condition during service or within a reasonable period of 
time following service.  Thus, the Board concludes that the 
VA has met its duty to assist the veteran in this case.

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A).  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a stomach 
disability, to include peptic ulcer disease, the appeal is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

